—In an action for a judgment declaring null and void any contract for the sale of the subject premises on the grounds that the defendants did not allow the plaintiff a reasonable time to respond to an offer for the sale of the subject premises and did not allow the plaintiff a reasonable opportunity to purchase the subject premises, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Kings County (Hurowitz, J.), dated January 13, 1993, which denied the plaintiff’s motion, inter alia, to declare null and void any contract for the sale of the subject real property.
Ordered that the order and judgment is modified, on the law, by adding thereto a provision declaring that no contract for the sale of the subject premises shall be null and void on the grounds that the defendants did not allow the plaintiff a reasonable time to respond to an offer for the sale of the subject premises and did not allow the plaintiff a reasonable opportunity to purchase the subject premises; as so modified, the order and judgment is affirmed, with costs to the defendants, for reasons stated by Justice Hurowitz in the Supreme Court, Kings County (see, Lanza v Wagner, 11 NY2d 317, 334, appeal dismissed 371 US 74, cert denied 371 US 901). Mangano, P. J., Bracken, Santucci and Friedmann, JJ., concur.